DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "it is preferred that" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner will proceed as though “wherein [[it is preferred that]] the light source comprises a Xenon flash lamp”.
Regarding claim 17, the claim recites the limitation "the second pair of measuring heads".  There is insufficient antecedent basis for this limitation in the claim. the examiner will proceed as though claim 17 depends on claim 16 not claim 15.
Regarding claim 19, Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Therefore claim 19 is rejected for being indefinite as it attempts to recite a use without any active, positive steps delimiting how this use is actually practiced. See MPEP section 2173.05(q).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. US Patent No. 9,089,828 in view of Uri et al. US pub. No. 2013/0330230.
Regarding claim 1, Howell teaches a device for a light-spectroscopic analysis (Figure 9), comprising: 
a base to which a sample carrier for holding a sample can be mounted or is mounted (Figure 9, base 1 holds a plurality of samples 3 in wells 2), 
a first measuring head configured to guide light generated by a light source to a sample received by the sample carrier and to receive signal light from the sample held by the sample carrier and guide it to a detector (Figure 9, fibers 31 from light sources 33 and 32 are directed to sample wells at a first location 37, then light collected by fiber 7 is directed to a detector 10 which is a spectrometer comprising a prism 8 also located at first location 37. Therefore the first sample is the combination of both fibers located at position 37), 
a second measuring head configured to guide light generated by a light source to a sample received by the sample carrier and to receive signal light from the sample held by the sample carrier and guide it to a detector (same as first measuring head citations see above, except the second location is another one of the 4 available wells see for example location 38), 
Howell is silent with respect to wherein the first measuring head and the second measuring head are movable relative to the base.
Uri teaches wherein the first measuring head and the second measuring head are movable relative to the base (Figure 1C; the reading head 126 is movable in the XYZ locations).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the first and second measuring heads movable relative to the base for the purposes of increasing the flexibility of the system by allowing the system to analyze a plurality of measurement wells located on different trays as taught by Uri.
Regarding claim 2, Howell teaches further comprising a light source for providing the light to the first and/or the second measuring heads, wherein it is preferred that the light source comprises a Xenon flash lamp (col 5, lines 20-26).
Regarding claim 3, Howell teaches wherein the detector is configured for the analysis of the signal light of the first and/or second measuring heads, and wherein the detector is a fluorescence spectrometer or a luminescence spectrometer (Figure 9, the detector is a spectrometer; measuring fluorescence col 5, lines 41-58).
Regarding claim 4, Uri teaches wherein the first measuring head and the second measuring head are mounted to a carriage (Figure 1C, 126 XYZ reading head inherently has a carriage for moving in the XYZ locations).
Regarding claim 5, Howell and Uri does not explicitly disclose wherein the light source and/or the detector is/are mounted to the carriage.
However, Howell teaches to use optical fibers to direct light to the sample (Figure 9). And Uri teaches the reading head 126 contains the light source and detectors (Figure 1C).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the light source and/or the detector is/are mounted to the carriage for the purposes of increasing the flexibility of the system by allowing the light source and detector to be mounted to the carriage so that the analysis of a plurality of trays can be performed without having to manually move a tray into the measurement area increase speed of operation.
Regarding claim 6, Uri is silent with respect to wherein the device comprises a linear motor to drive the carriage.
However, it is well known to use linear motors in XYZ stages.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a linear motor to drive the carriage for the purposes of accurately controlling the reading head and position the measuring device in alignment with the plurality of sample wells increasing accuracy of measurements with reducing human error.
Regarding claim 7, Howell is silent with respect to wherein the carriage comprises one or more guide members to guide the carriage in a hanging manner.
Uri teaches the carriage comprises one or more guide members to guide the carriage in a hanging manner (Figures 1A to 1C).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the carriage comprises one or more guide members to guide the carriage in a hanging manner for the purposes of increasing the stability of the device by having the measurement head attached to stabilized guides to prevent unwanted movement and increase alignment for more precise measurements.
Regarding claim 8, Uri teaches wherein the first measuring head and the second measuring head are spaced apart from each other such that in each case only one of the measuring heads can perform a light-spectroscopic analysis on a sample received by the sample carrier (Figure 9; as seen in Figure 9 each measurement head is directed to each well and the wells are separated far enough apart that the optical fibers from one well do not interact with the other well).
NOTE: WO 2007/001084 A1 cited on the notice of references cited teaches having a plurality of measurement heads (Figure 1A, 17a-17c) spaced apart such that only one measurement head is aligned with the sample at a time.
Regarding claim 9, Uri teaches wherein the first measuring head and the second measuring head are movable along a translational axis or two adjacent translational axes (Figure 1C; the measuring head moves in the XYZ axis).
Regarding claim 10, Howell teaches wherein the first measuring head and the second measuring head are attached to a common measuring head carrier (Figure 9, the fibers are attached together via plane 5).
Regarding claim 11, Howell teaches wherein a light-emitting aperture of the first measuring head and the second measuring head points upwards in a vertical direction during operation of the device (Figure 9).
Regarding claim 13, Uri teaches wherein the first measuring head and/or the second measuring head are movable relative to the sample carrier to change the distance between the first measuring head and/or the second measuring head as well as the sample carrier (Figure 1C the measurement head moves in the XYZ planes with respect to the sample carrier).
Regarding claim 15, Howell teaches further comprising a third measuring head and a fourth measuring head (Figure 9 there are a total of 4 measurement heads), Uri teaches wherein the sample carrier has sample positions in a matrix arrangement (Figure 1C) 
Howell and Uri are silent with respect to having 3×5, 4×5 or 4×6 sample positions.
However, the amount of samples in positions are merely a matter of design choice. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have 3×5, 4×5 or 4×6 sample positions for the purposes of increasing the number of sample wells in each tray so that the user does not have to swap out trays as often increasing the speed of analysis by preventing increased down time during sample tray changes.
Regarding claim 18, Uri teaches wherein the third measuring head and the fourth measuring head are movable along a translational axis or two translational axes (Figure 1C the measurement head moves in the XYZ axes).
Regarding claim 19, Howell and Uri teaches a method of using the device according to claim 1 for the light-spectroscopic analysis of one or more samples (see claim 1 above).
Regarding claim 20, Howell teaches A light-spectroscopic analysis method (Figure 9; the detector is a spectrometer) using a device having a first measuring head and a second measuring head (Figure 9, the optical fiber pair at each sample well is a measurement head, Figure 9 shows 9 measurement heads), the method comprising: analyzing a first sample by the first measuring head (Figure 9, the first sample in the first well is measured by the light source), , and analyzing a second sample by the second measuring head (Figure 9, the second well is measured by the light source).
Howell is silent with respect to moving the first measuring head and the second measuring head.
Uri teaches moving the measurement head to measure a plurality of sample wells on a plurality of sample trays (Figure 1C).
It would have been obvious to a person having ordinary skill in the art at the time of filing to moving the first measuring head and the second measuring head for the purposes of increasing the flexibility of the system by allowing the system to analyze a plurality of measurement wells located on different trays as taught by Uri.
As written the claim does not specifically require the first sample head to make a measurement and the second sample head to make a measurement at different times. 
However, for the sake of compact procession please see Wietzorrek US Pub. No. 2015/0064699 paragraph 100 which teaches for PCR measurements there are two ways to take a sample by either illuminating a plurality of samples simultaneously or scan along the lateral distribution and individually sample wells one at a time. Therefore, any claim limitation requiring one measurement at a time would be consider obvious as it is known in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell and Uri as applied to claim 1 above, and further in view of Tafas et al. US Patent No. 6,956,695.
Regarding claim 12, Howell and Uri are silent with respect to further comprising a reflector that is disposed, or can be positioned, opposite the sample carrier.
Tafas teaches placing a reflective surface behind the sample to allow fluorescence or excited light to reflect back towards the measurement device and allow excitation light to pass through (col 3, lines 5-22).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a reflector that is disposed, or can be positioned, opposite the sample carrier for the purposes of increasing the single by reflecting the emission light back to the measurement head.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell and Uri as applied to claim 1 above, and further in view of Renna et al. Us Pub. No. 2012/0156767
Regarding claim 14, Howell and Uri are silent with respect to wherein the sample carrier has sample positions outside of which the sample carrier is provided with a hydrophobic coating or a printed structure.
Renna teaches using hydrophobic coatings to perform PCR (abstract; paragraph 53 and 54) which is the measurement in Howell.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the sample carrier has sample positions outside of which the sample carrier is provided with a hydrophobic coating or a printed structure for the purposes of increasing accuracy of measurements by creating a high contact angle.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell and Uri as applied to claim 15 above, and further in view of Kuebler et al. US Pub. No. 2003/0142309.
Regarding claim 16, Howell and Uri are silent with respect to wherein the first measuring head and the second measuring head form a first pair of measuring heads, and the third measuring head and the fourth measuring head form a second pair of measuring heads, wherein the first and second pairs of measuring heads are movable independently of each other.
Kuebler teaches each measurement head is individually movable to facilitate coarse or fine adjustments of position of each fiber relative to each other and the sample array (paragraph 83).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the first measuring head and the second measuring head form a first pair of measuring heads, and the third measuring head and the fourth measuring head form a second pair of measuring heads, wherein the first and second pairs of measuring heads are movable independently of each other for the purposes of increasing flexibility of the system by allowing for different spaced sample wells to be analyzed.
Regarding claim 17, Howell and Uri are silent with respect to further comprising a further light source and a further detector for the second pair of measuring heads.
Kuebler teaches an array of detectors for each measurement head (Figure 2). 
The examiner takes official notice it is well known to use a fiber bundle array or a plurality of light sources.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have further comprising a further light source and a further detector for the second pair of measuring heads for the purposes of increasing the flexibility of the system by allowing individual detectors and light source for each measurement head allowing for the device to be easily replaced if a single light source or detector fails.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2007/001084 A1 cited on the notice of references cited teaches having a plurality of measurement heads (Figure 1A, 17a-17c) spaced apart such that only one measurement head is aligned with the sample at a time.
Wietzorrek US Pub. No. 2015/0064699 paragraph 100 which teaches for PCR measurements there are two ways to take a sample by either illuminating a plurality of samples simultaneously or scan along the lateral distribution and individually sample wells one at a time. Therefore, any claim limitation requiring one measurement at a time would be consider obvious as it is known in the art.
20170030827 teaches a vertical arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877